     Case 5:20-cv-00265 Document 21 Filed 03/01/21 Page 1 of 3 PageID #: 1660




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT BECKLEY


LAURA J. BELL

              Plaintiff,

v.                                                        CIVIL ACTION NO. 5:20-cv-00265

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

              Defendant.

                                           ORDER

              Pending are Plaintiff’s Motion for Judgment on the Pleadings [Doc. 16], filed

October 26, 2020, and Defendant’s Brief in Support of the Commissioner’s Decision [Doc. 19],

filed December 17, 2020.

              This action was previously referred to the Honorable Cheryl A. Eifert, United States

Magistrate Judge, for submission of proposed findings and a recommendation (“PF&R”).

Magistrate Judge Eifert filed her PF&R on February 2, 2021. In her PF&R, Magistrate Judge Eifert

concluded that the Administrative Law Judge (“ALJ”) erred when he misclassified Plaintiff’s past

relevant work as solely a graphic designer position when the evidence demonstrated that it was a

composite position of graphic designer and computer specialist. In doing so, Magistrate Judge

Eifert found that the ALJ erroneously isolated one component of Plaintiff’s past work and

concluded that she was not disabled given that she could perform one part of the composite job.

Plaintiff testified that fifty percent of her job at the Federal Reserve Bank was a computer

specialist, which the Vocational Expert (“VE”) testified required medium exertion. The ALJ,
   Case 5:20-cv-00265 Document 21 Filed 03/01/21 Page 2 of 3 PageID #: 1661




however, disregarded this issue and the relevant law regarding composite work in classifying

Plaintiff’s past relevant work as a straightforward sedentary graphic designer.

               Magistrate Judge Eifert determined that the composite nature of Plaintiff’s prior

work was critical given the ALJ’s assessment that Plaintiff could perform a range of light level

work. Specifically, Magistrate Judge Eifert concluded that while Plaintiff’s residual functional

capacity allowed her to perform the graphic designer position, it would likely preclude her from

performing the composite job of graphic designer and computer specialist, which required medium

exertion. Magistrate Judge Eifert thus concluded that the ALJ’s lack of explanation on this point

precluded meaningful review of the ALJ’s decision, rendering the step four finding of the

sequential evaluation process unsupported by substantial evidence. Additionally, Magistrate Judge

Eifert found that the ALJ failed to develop or elaborate upon the exertional demands of Plaintiff’s

past relevant work as she actually performed it. Accordingly, Magistrate Judge Eifert

recommended that the Court grant Plaintiff’s motion for judgment on the pleadings to the extent

that it requests remand of the Commissioner’s decision pursuant to sentence four of 42 U.S.C. §

405(g); deny Defendant’s request to affirm the decision of the Commissioner; reverse the final

decision of the Commissioner; remand the matter pursuant to sentence four of 42 U.S.C. § 405(g)

for further administrative proceedings consistent with the PF&R; and dismiss the case with

prejudice and remove it from the docket.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”) (emphasis



                                                2
   Case 5:20-cv-00265 Document 21 Filed 03/01/21 Page 3 of 3 PageID #: 1662




added). Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s

right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v. De Leon-

Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a magistrate judge’s

findings that were not objected to below, as § 636(b) doesn’t require de novo review absent

objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the Court need not

conduct de novo review when a party “makes general and conclusory objections that do not direct

the Court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case were due on February 22, 2021.

No objections were filed.

               Accordingly, the Court ADOPTS the PF&R [Doc. 20], GRANTS Plaintiff’s

request for judgment on the pleadings [Doc. 16], to the extent that it requests remand of the

Commissioner’s decision; DENIES Defendant’s request to affirm the decision of the

Commissioner [Doc. 19]; REVERSES the final decision of the Commissioner; and REMANDS

this matter pursuant to sentence four of 42 U.S.C. 405(g) for further administrative proceedings

consistent with the PF&R; and DISMISSES the matter with prejudice.

               The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party.

                                                      ENTERED: March 1, 2021




                                                 3
